DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/23/22 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “about” in claims 37-38 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31, 33 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Fukumori et al (JP2017052681A, English translation, March 2017). 
Fukumori teaches a nano-sheet containing dispersion. 
Fukumori teaches a nanosheet dispersion liquid comprises an ionic liquid and at least one nanosheet selected from the group consisting of chalcogenide-based nanosheets and layered silicate nanosheets dispersed in the ionic liquid. 
Fukumori teaches the chalcogen element used for such a chalcogenide-based nanosheet can be GaS, GeSe, GeTe, GaSe, GaTe, InS, InSe and GeS which are Group III and Group IV monochalcogenides as claimed in claim 31. 
Further, Fukumori teaches it is preferable that the nanosheet contains 10 layers or less. 
Further, Fukumori teaches the ionic liquid may contain a solvent other than the ionic liquid such as a mixture of ethanol and water. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a dispersion comprising GaS, GeSe, GeTe, GaSe, GaTe, InS, InSe or GeS with an ionic liquid, water and ethanol as this is a possible and plausible combination of components for a nanosheet dispersion liquid as taught by Fukumori. 

Regarding claim 33, Fukumori teaches a composition being absent of a surfactant. 

Regarding claim 36, Fukumori teaches InSe containing 10 layers or less. 

Claims 31, 33 and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Casiraghi et al (20160340533) in view of Fukumori et al (JP2017052681A, English translation, March 2017). 
Casiraghi, paragraph 25 of the PGPUB, teaches the terms ‘two-dimensional’ and ‘single or few layered’ are used interchangeably throughout. 
Casiraghi, paragraph 29 of the PGPUB, teaches a suspension of single- or few-layered particles of an inorganic layered compound in an aqueous medium comprising at least one polycyclic aromatic compound. 
Casiraghi, paragraph 95 of the PGPUB, teaches the polycyclic aromatic compound may be present in the aqueous media in an amount from 1 x 10−4 mol/L to 200 x 10−4 mol/L. 
Casiraghi, paragraph 96 of the PGPUB, teaches the term ‘aqueous medium’ can be understood to mean a liquid which contains water, e.g. which contains greater than 20% by volume water. The aqueous medium may comprise solvents which are miscible with water, for example alcohols (e.g. methanol and ethanol). 
 
Casiraghi, paragraph 97 of the PGPUB, teaches the alcohol or diol may form from 1% to 50% by volume of the aqueous media. 
Casiraghi, paragraph 142 of the PGPUB, teaches the term ‘inorganic compound’ refers to any compound made up of two or more elements which forms layered structures in which the bonding between atoms within the same layer is stronger than the bonding between atoms in different layers. Many examples of inorganic layered compounds have covalent bonds between the atoms within the layers but van der Waals bonding between the layers. 
Although Casiraghi teaches an inorganic compound, Casiraghi does not teach Group III and Group IV monochalcogenides as the inorganic compound. 
Fukumori teaches a nano-sheet containing dispersion. 
Fukumori teaches a nanosheet dispersion liquid comprises an ionic liquid and at least one nanosheet selected from the group consisting of chalcogenide-based nanosheets and layered silicate nanosheets dispersed in the ionic liquid. 
Fukumori teaches the chalcogen element used for such a chalcogenide-based nanosheet can be GaS, GeSe, GeTe, GaSe, GaTe, InS, InSe and GeS which are Group III and Group IV monochalcogenides as claimed in claim 31. 
Further, Fukumori teaches it is preferable that the nanosheet contains 10 layers or less. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use GaS, GeSe, GeTe, GaSe, GaTe, InS, InSe or GeS containing 10 layers or less as taught by Fukumori as the inorganic compound as taught by Casiraghi as a GaS, GeSe, GeTe, GaSe, GaTe, InS, InSe or GeS nanosheet containing 10 layers or less is an example of an ‘inorganic compound’ made up of two or more elements which forms layered structures in which the bonding between atoms within the same layer is stronger than the bonding between atoms in different layers. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

Regarding claim 33, the references teach a dispersion being absent of a surfactant. 

Regarding claim 36, the references teach InSe containing 10 layers or less. 

Regarding claims 37-38, Casiraghi, paragraph 95 of the PGPUB, teaches the polycyclic aromatic compound may be present in the aqueous media in an amount from 1 x 10−4 mol/L to 200 x 10−4 mol/L. 
Casiraghi, paragraph 96 of the PGPUB, teaches the term ‘aqueous medium’ can be understood to mean a liquid which contains water, e.g. which contains greater than 20% by volume water. The aqueous medium may comprise solvents which are miscible with water, for example alcohols (e.g. methanol and ethanol). 
Casiraghi, paragraph 97 of the PGPUB, teaches the alcohol may form from 1% to 50% by volume of the aqueous media. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to choose the amount of ethanol/water in the dispersion to ensure full dispersion of the nanosheet element. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US6872330 teaches chemical manufacture of nanostructured materials. 









 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        8/26/22